IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00229-CV

                         IN RE RONALD M. BUTSCH



                          From the 18th District Court
                            Johnson County, Texas
                          Trial Court No. D200905868


                               Original Proceeding


                          MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on July 12, 2022, is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed September 21, 2022
[OT06]